Citation Nr: 1630739	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to December 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for a right shoulder disability.  In August 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.

In his June 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  A hearing was scheduled in August 2014; however, the Veteran failed to appear.  As he has provided neither good cause for failing to appear, nor requested a rescheduling of the hearing, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In May 2015, the Board denied the Veteran's claim for service connection for a right shoulder disability.  The Veteran appealed the Board's May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Remand (JMR), filed by representatives for the Veteran and the VA Secretary, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the JMR and review of the claims file, the Board finds that additional AOJ action on the claim on appeal is warranted.

In the JMR, the parties found that the Board erred when it failed to properly assess the evidence of record in its determination that the Veteran was not entitled to a VA examination for his claimed right shoulder disability.  In particular, the parties determined that the Board overlooked potentially relevant evidence pertaining to the Veteran's reports of right shoulder problems.

Here, the Veteran contends that he has a current right shoulder disability related to service.  A May 2006 emergency care service treatment note reveals that the Veteran had complaints of right shoulder pain and limited movement.  At that time, he reported that he had right shoulder pain for three weeks, and that such pain was possibly due to throwing a ball.  He was diagnosed with a right rotator cuff sprain.  

In March 2007, shortly following the Veteran's separation from service, he presented to a  VA medical center (VAMC) to enroll in the VA healthcare system.  During  that visit, the Veteran reported that he had hurt his right shoulder in service while playing football in Iraq, stating that "it felt like it was going to fall off."  He further reported that the right shoulder pain went away, but that he continued to have occasional flare-ups with activity, describing the pain as sharp with no radiation.  Although he reported that his right shoulder did not hurt at that time, he stated that he had had right shoulder pain that lasted two to three days a few weeks prior when he was throwing his five year old daughter in the air.  In May 2007, the Veteran presented to the VAMC emergency department, again complaining of right shoulder pain with no radiation, numbness, or tingling of the extremities.  During that visit, he reported having right shoulder pain for the past one and a half years.  He reported that the pain again started after throwing/lifting his child in the air two weeks before.  He was assessed to have right shoulder tendonitis.  Later VA treatment notes in May 2007, August 2007, and June 2008 note that the Veteran's right shoulder pain had resolved. 

However, in August 2011, during a visit with a private physician at the Grossmont Orthopaedic Medical Group (GOMG), the Veteran complained of right shoulder pain with throwing and indicated that he had been experiencing such pain for six years.  He was diagnosed with right shoulder impingement and partial rotator cuff tear.  In May 2012, the Veteran returned to the GOMG, complaining of continued right shoulder pain.  He was diagnosed with right partial rotator cuff tear.  Also, an undated examination report from GOMG provides a diagnosis of right shoulder impingement with evidence of a partial articular sided tear seen on ultrasound.  

Given the above, reflecting competent evidence of current disability, an in-service injury/event, and the absence of medical comment or opinion addressing the relationship between right shoulder disability and service, as well as the JMR, the Board finds that the requirements for obtaining a VA examination to obtain findings and opinions addressing diagnosis and etiology of any current right shoulder disability(ies) are met.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate medical professional.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VAMC in Manila, the Republic of the Philippines, and that records from that facility dated through February 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Manila VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since February 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Manila VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician,

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician , and the examination report should include discussion of the Veteran's documented history and lay assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify any right shoulder disability(ies) currently present, or present at any time pertinent to the October 2011 claim (even if currently asymptomatic or resolved).

In addressing the above, the examiner should consider the diagnoses of right shoulder impingement and partial rotator cuff tear noted in the Veteran's private treatment records, specifically those in August 2011, May 2012, and undated from Grossmont Orthopaedic Medical Group.

Then, with respect to each such diagnosed right  shoulder disability, the examiner should  provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service, to particularly include the May 2006 treatment of right shoulder pain and limited movement and/or   the diagnosis of right rotator cuff sprain therein.

In rendering the requested opinion(s), the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions.  If lay assertions in any regard are discounted, he or she should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


